internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-136589-03 cc ita b5 taxpayer's name taxpayer's address taxpayer's identification no tax_year s involved date of conference legend partnership a facility a partnership b company c company d partnership l facility l company m company n company r llc g llc h llc k tax_year tax_year date date date date date date date date date states p q r s dollar_figurex dollar_figurey dollar_figurez issues whether partnership a the taxpayer now partnership b must recognize gain in tax_year in the amount of dollar_figurey because it did not purchase property within the meaning of sec_1033 of the internal_revenue_code hereinafter irc when it acquired facility l as its replacement_property following a date involuntary_conversion of certain property facility a whether partnership a the taxpayer now partnership b must recognize gain in tax_year in the amount of dollar_figurey because it acquired facility l from a related_person or persons partnership l and its owners within the meaning of sec_1033 whether partnership a the taxpayer now partnership b must recognize gain in tax_year in the amount of dollar_figurey because its replacement_property facility l is not similar_or_related_in_service_or_use to the property involuntarily converted within the meaning of sec_1033 conclusions and partnership a the taxpayer now partnership b is not required to recognize gain in tax_year in the amount of dollar_figurey because it purchased property as its replacement_property within the meaning of sec_1033 and sec_1033 when it acquired ownership_interest of the l facility within the replacement_period referred to in sec_1033 from a related_party or parties that had purchased facility l from an unrelated party company r within such replacement_period partnership a the taxpayer now partnership b acquired replacement_property reasonably similar_or_related_in_service_or_use to its involuntarily converted property when it acquired ownership_interest of the l facility under the described circumstances facts partnership a the taxpayer herein was a state p limited_partnership organized as an independent power producer for the purpose of generating and selling electrical power from property interests at its facility the a facility in state q partnership a had two partners company c a state r corporation owning in the form of a general_partner interest and in the form of a limited_partner interest and company d a state p corporation owning the other in the form of a general_partner interest company c was owned by llc g a state p limited_liability_company llc g was owned by llc h a state p limited_liability_company which was the common parent of all parties referred to as related parties herein company d was a subsidiary of an unrelated company partnership l was a state p limited_partnership similarly formed for the purpose of generating and selling electric power in state s partnership l had two partners company m a state r corporation owning in the form of a general_partner interest and in the form of a limited_partner interest and company n a state p corporation owning the other in the form of a general_partner interest companies m and n were wholly-owned subsidiaries of llc k a state p limited_liability_company which was wholly owned by llc h referred to earlier herein on date partnership l filed an application with state s regulatory authorities to construct the l facility in state s its application was approved and construction commenced on date continuing through date facility l was built for partnership l by company r a party unrelated to partnerships a and l pursuant to which partnership l incurred substantial construction-costs partnership l met these liabilities with construction loans from related_party llc h on date as a result of certain regulatory and administrative actions suffered an involuntary_conversion of its property interests at the a facility that the taxpayer’s facility a property interests were involuntarily converted is not an issue in dispute in this case the taxpayer received a private_letter_ruling ir letter_ruling dated date in which that issue was resolved and in which this office determined that the taxpayer’s leasehold and other contractual interests relative to the a facility constituted a single property interest or economic unit for purposes of sec_1033 on its tax_year partnership return partnership a reported one-half dollar_figurey and elected to defer recognition under sec_1033 of the other half of approximately dollar_figurex of gain realized on the involuntary_conversion of it’s a facility property interests the replacement_period of sec_1033 which is also not an issue before us began approximately on date when the taxpayer first had notice of the threat of an involuntary_conversion of facility a and terminated following an extension on date in order to complete the replacement of its involuntarily converted property partnership a undertook a plan to acquire the l facility through a plan of internal merger whereby partnership l would merge with and into partnership a with partnership a being the surviving partnership a full discussion of the reorganization and merger transactions is not necessary here in short partnership l merged into partnership a upon the merger partnership l terminated for tax purposes under sec_708 following transfer of the assets including partnership l’s property interests in facility l and liabilities of partnership l through and to partnership a pursuant to an agreement for purchase of membership interests and termination of partnership l partnership a was renamed partnership b included in the assets and liabilities acquired or purchased from partnership l was all of the remaining unpaid construction indebtedness in the amount of dollar_figurez incurred by that partnership in connection with construction of the l facility by company r the indebtedness at that point owed to related_entity llc h numerous other inter-company financial transactions including the offsetting of other unrelated liabilities accompanied the reorganization and merger when on date the taxpayer filed its tax_year partnership return it designated the l facility as its replacement_property under sec_1033 for that involuntarily converted and requested an extension of the regular sec_1033 replacement_period for an additional year which was granted applicable law sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and during the period specified in sec_1033 the taxpayer purchases property similar_or_related_in_service_or_use to the converted property at the election of the taxpayer gain will be recognized only to the extent that the amount_realized upon the conversion exceeds the cost of the replacement_property under sec_1033 and sec_1_1033_a_-2 of the income_tax regulations property is not generally treated as purchased unless its unadjusted_basis is its cost to the taxpayer within the meaning of sec_1012 of the code costs incurred in the construction of replacement_property would generally satisfy this requirement see revrul_70_265 1970_1_cb_170 under sec_1_1012-1 of the regulations cost generally includes the amount_paid for property in cash or other_property liabilities incurred in the purchase of property including replacement_property would generally constitute a cost of property see rev_rul 1970_1_cb_170 and rev_rul 1999-1-c b sec_1033 provides that the replacement_period referred to in subparagraph a is the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is earlier and ending two years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or such later date as the secretary may designate upon application of the taxpayer sec_1033 provides a general_rule that the replacement_property must be acquired from an unrelated_person property generally may not be purchased from a party bearing a relationship described in sec_1033 eg in sec_267 or sec_707 however the statute provides an exception to this limitation the limitation does not apply to the extent the related_person acquired the replacement_property or stock from an unrelated_person during the replacement_period described generally above thus property acquired within the replacement_period in a purchase transaction from outside the group of related_persons and retransferred to a taxpayer member of the group within the requisite period will ordinarily qualify as replacement_property in the hands of the taxpayer to the extent that the property’s basis or other net tax consequences to the group do not change as a result of the transfer see the legislative_history to hr p l jcs-12-6 date hr report senate report and the jct’s general explanation of tax legislation enacted in the 104th congress replacement_property must be substantially_similar or related in service or use to the property converted under sec_1033 while there is no requirement that the new property be identical to that converted or destroyed there must nonetheless be a substantially_similar continuation of the taxpayer’s capital commitment and business operations whether or not replacement_property is similar_or_related_in_service_or_use to that converted or destroyed is an inherently factual matter to be determined under the circumstances of each case analysis the present case presents an interesting application of the purchase and acquisition requirements of sec_1033 a a and i although the number of parties involved in the complicated financial and restructuring transactions that occurred herein are numerous and their interrelated ownership interests confusing fortunately no extended analyses of these matters is required since it is agreed by all the parties involved that the taxpayer partnership a acquired its ownership of facility l the replacement_property from a party or parties related to the taxpayer within the contemplation of sec_1033 and eg whether partnership l companies c and d or llc h accordingly resolution of whether or not the taxpayer complied with the replacement rules of sec_1033 generally will be determined principally under sec_1033 area district_counsel hereinafter the field has extensively questioned characterization of partnership a’s acquisition of the l facility property interests from partnership l and or its related entities as a true purchase the offsetting of inter- company liabilities assignments of debt and gain repayment considerations and other factors have caused the field to question whether partnership a truly assumed the benefits_and_burdens_of_ownership or purchased the subject l facility the taxpayer has similarly attempted to demonstrate that the complicated restructuring of partnership l the subsequent mergers terminations and transfers of the assets and liabilities of partnership l into partnership a the taxpayer indeed constituted a true purchase the problemsome issues raised by the field present in any related_party transaction are precisely the considerations that led the congress to amend sec_1033 to preclude purchases from related parties from satisfying the replacement_property requirements of sec_1033 the opportunity for meaningless transfers of property already owned by the related parties basis shifting endless deferral of gains and other tax_avoidance machinations led the congress to legislate that a taxpayer is not entitled to defer gain under sec_1033 if the replacement_property is acquired whether or not characterized by the parties involved as a purchase event from certain related parties as defined in sec_1033 and accordingly whether or not the property interests constituting ownership of the l facility were purchased by partnership a the taxpayer from partnership l or any other related_party is not the salient issue in this case since effectively no purchase can occur between such parties for purposes of satisfying the statute the congress did however provide an exception to this blanket prohibition in a circumstance that satisfies the underlying purpose and intent of sec_1033 that exception consistent with the purpose of the replacement rule generally provided that the described limitation will not apply where to the extent that the related_party acquired by purchase the subject replacement_property from an unrelated party during the applicable replacement_period the congress thus sought to avoid consideration of the endless vagaries of inter-related party transactions by effectively treating the group of related parties as a single_taxpayer for purpose of the replacement rule the legislative_history of the limitation and its exception indicates that property acquired from outside the group of related_persons within the requisite time period and retransferred to the replacing taxpayer member of the group within the subject period will qualify in the hands of such taxpayer to the extent that the property’s basis or other net tax consequences to the group do not change as a result of the inter-group transfer accordingly the purchase that is required in the instant case is a purchase of new property into the group from outside the related group within the replacement_period that purchase occurred when partnership l purchased by construction and the incurring of construction-cost materials supplies and services liabilities the l facility built for it by unrelated company r as long as that property was designated by the taxpayer as the replacement_property and retransferred to it within the requisite period the requirements and purpose of the statute are satisfied there is no requirement in the statute for an additional second purchase within the group eg by partnership a from partnership l for the very reasons that the congress barred consideration of inter-related purchases generally the property’s basis and other net tax consequences to the group do not change as a result of such transfers in the instant case partnership a suffered an involuntary_conversion of its facility a property interests on date the replacement_period commenced generally on date and terminated on an authorized extension on date partnership l a party related to partnership a within the meaning of sec_1033 purchased the l facility by construction and the incurring of construction costs and liabilities between date sec_5 and when that facility was built for it by unrelated company r the taxpayer designated the l facility property as its replacement_property on date the subject l facility property interests including assets and liabilities were largely acquired by partnership a upon partnership l’s reorganization and merger into partnership a thereafter partnership b on date with complete reinvestment construction occurring on date under these circumstances it appears that the purchase and reinvestment requirements of the statute have been satisfied finally we agree with the taxpayer that the replacement_property taxpayer’s interests and operations in facility l is substantially_similar and related in use to the taxpayer’s converted property interests for purposes of sec_1033 in our letter_ruling of december to the taxpayer ir letter_ruling we concluded that the converted interests of the taxpayer at facility a included both its leasehold and power purchase agreement interests and that such property constituted a single economic unit or interest respecting the generation and sale of electrical power for purposes of sec_1033 the taxpayer points out that changes in the energy market and regulatory environment of the late-1990's made an identical reinvestment impossible however an identical reinvestment is not required we conclude that the economic involvement functional use of property and business operations of the taxpayer at prior facility a and new facility l are substantially_similar with the taxpayer continuing in its regulated business of generating and selling electrical power accordingly we conclude that the similar_or_related_in_service_or_use requirement of the statute has been satisfied caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s in accordance with the procedures outlined in sec_22 of revproc_2003_2 sec_6110 of the code provides that it may not be used or cited as precedent
